Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 April 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
The abstract refers to purported merits or speculative applications of the invention
The title should not be included on the Abstract page.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In line 4 of paragraph 0004, “impede” should be changed to “impedes”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the use of the term “over” as recited in line 2 is confusing because “over” can be interpreted differently.  For instance, “the first micropile over the second micropile sleeve” can be interpreted as “the first micropile is located above the second micropile sleeve” or “the first micropile covers/surrounds the second micropile sleeve”.  Claims 14, 26, and 32 contain similar errors.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations recited in claim 31 are recited in lines 13 - 14 of claim 27, from which claim 31 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojcikowski et al. (WO 2020/080964).
Regarding claim 19, Wojcikowski discloses a method for forming a beam support system, comprising: positioning a pile (fixed element 1) vertically to a ground, the pile extending along a beam axis; attaching a base (anchor head 5) of at least one micropile connection to the pile; inserting a first micropile (anchor element assigned reference character 6 in Fig. 8) at a left edge of the base through a first inlet and a first outlet of a first micropile sleeve (guide 3) of each of the at least one micropile connection, at least a portion of a first outer surface attached to the base such that the first inlet is positioned toward an upper edge and the left edge of the base; and inserting a second micropile (unlabeled anchor element adjacent to and to the right of anchor element 6 as shown in Fig. 8) at a right edge of the base through a second inlet and a second outlet of a second micropile sleeve of each of the at least one micropile connection, at least a portion of a second outer surface attached to the base such that the second inlet is positioned toward the upper edge and the right edge of the base (Fig. 8; abstract; last paragraph on page 2 - page 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 and 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcikowski et al. (WO 2020/080964) in view of Greene (US 2,001,719) and Bardelli et al. (US 9,499,998).
Regarding claim 1, Wojcikowski discloses a micropile connection for supporting a vertical pile, comprising: a base (5) comprising an upper edge, a lower edge, a left edge, and a right edge; a first micropile sleeve (unlabeled guide located adjacent to and to the right of the anchoring element to which reference character 6 refers in Fig. 8; see guide 3 as shown elsewhere in Fig. 8) comprising a first inlet, a first outlet, and a first outer surface extending therebetween, at least a portion of the first outer surface attached to the base such that the first inlet is positioned toward the upper edge and the left edge of the base; and a second micropile sleeve (unlabeled guide associated with the anchoring element to which reference character 6 refers in Fig. 8) comprising a second inlet, a second outlet, and a second outer surface extending therebetween, at least a portion of the second outer surface attached to the base such that the second inlet is positioned toward the upper edge and the right edge of the base (Fig. 8; abstract; last paragraph on page 2 - page 4).  Wojcikowski fails to disclose the first micropile sleeve is configured to direct a first micropile inserted into the first inlet from the left edge across the base toward the right edge; wherein the second micropile sleeve is configured to direct a second micropile inserted into the second inlet from the right edge across the base toward the left edge; and wherein the first micropile sleeve is a different distance from the upper edge than the second micropile sleeve. Greene teaches a first micropile (anchor bar 3 is functionally equivalent to a micropile) extending from the left edge across the base (bracket plate 5) toward the right edge; and the second micropile (anchor bar 3 is functionally equivalent to a micropile) extending from the right edge across the base (5) toward the left edge (Fig. 1; page 1, col. 1, line 49 - page 1, col. 2, line 36).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first micropile with the first micropile sleeve and the second micropile with the second micropile sleeve as disclosed by Wojcikowski with the first micropile extending from the left edge across the base toward the right edge; and the second micropile extending from the right edge across the base toward the left edge as taught by Greene to increase the strength of the beam support system by having micropiles extend across an entire width of the base.  Greene fails to teach the first micropile sleeve is a different distance from the upper edge than the second micropile sleeve. Bardelli teaches a first micropile sleeve (guide 65) is a different distance from the upper edge (upper edge of base 60) than the second micropile sleeve (65) (Fig. 17; col. 8, lines 3 - 19).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first micropile sleeve being a different distance from the upper edge than the second micropile sleeve as taught by Bardelli to improve the distribution of structural support provided by the micropiles to the vertical pile along both the width and height of the base.  
Regarding claim 2, Wojcikowski in view of Greene and Bardelli discloses all of the claim limitations except the specific width (less than 8 inches) and specific height (less than 10 inches) of the rectangular base.  Examiner takes the position that the dimensions of the base lack criticality in the claims and is a design consideration within the skill of the art.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Wojcikowski further discloses the base (5) comprises at least two apertures (unlabeled apertures through which screws 8 extend) (Fig. 8) for mounting the micropile connection to the vertical pile (1) (last paragraph on page 3 - page 4).
Regarding claim 5, Wojcikowski further discloses the base (5) defines a vertical axis extending between the upper edge and the lower edge, the first micropile sleeve (unlabeled guide) angled relative to the vertical axis to a same degree and in an opposite direction as the second micropile sleeve (unlabeled guide) (Fig. 8).
Regarding claim 6, Wojcikowski further discloses the first micropile sleeve (unlabeled guide) and the second micropile sleeve (unlabeled guide) are angled acutely relative to the vertical axis (Fig. 8).  Wojcikowski in view of Greene and Bardelli fails to explicitly teach the first micropile sleeve and the second micropile sleeve are angled about 30 degrees relative to the vertical axis.  Examiner takes the position that the specific angles lacks criticality in the claims and is are design considerations within the skill of the art.  
Regarding claim 7, Wojcikowski further discloses the first micropile sleeve (unlabeled guide located adjacent to and to the right of the anchoring element to which reference character 6 refers in Fig. 8; see guide 3 as shown elsewhere in Fig. 8) is configured to direct the first micropile (6) over (“over” has been interpreted as “above”) the second micropile sleeve (unlabeled guide associated with the anchoring element to which reference character 6 refers in Fig. 8) (Fig. 8).
Regarding claim 8, Wojcikowski further discloses the first micropile sleeve (unlabeled guide located adjacent to and to the right of the anchoring element to which reference character 6 refers in Fig. 8; see guide 3 as shown elsewhere in Fig. 8) and the second micropile sleeve (unlabeled guide associated with the anchoring element to which reference character 6 refers in Fig. 8) are angled relative to a front surface of the base (5) (Fig. 8).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcikowski et al. in view of Greene and Bardelli et al. as applied to claim 1 above, and further in view of Cusimano (US 5,873,679).  Wojcikowski in view of Greene and Bardelli discloses all of the claim limitations except a first wedge attaching the first micropile sleeve to the base and a second wedge attaching the second micropile sleeve to the base.  Cusimano teaches a first wedge (unlabeled wedge between guide 52 and member 22 on the left side of Fig. 1) attaching the first micropile sleeve (52) to the base (members 22) and a second wedge (unlabeled wedge between guide 52 and member 22 on the right side of Fig. 1) attaching the second micropile sleeve (52) to the base (22) (Fig. 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first wedge and the second wedge as taught by Cusimano to maintain the micropiles in a predetermined orientation relative to the base, thereby providing a predetermined amount of structural support and a predetermined distribution of force throughout the micropile connection/vertical pile system.

Claims 15 - 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcikowski et al. in view of Greene.
Regarding claim 15, Wojcikowski discloses a beam support system, comprising: a pile (fixed element 1) extending along a beam axis; and at least one micropile connection attached to the pile, each micropile connection comprising: a base (anchor head 5) comprising an upper edge (upper edge of head 5 near screw 2; Fig. 8), a lower edge (bottom edge of head 5 near anchoring element 6; Fig. 8), a left edge (vertical edge of head 5 on the left side of Fig. 8, adjacent the arrowhead of the lead line associated with head 5 in Fig. 8), and a right edge (vertical edge of head 5 near the center of Fig. 8, adjacent the arrowhead of the lead line associated with screw 8 in Fig. 8); a first micropile sleeve (unlabeled guide associated with the anchoring element to which reference character 6 refers in Fig. 8) comprising a first inlet, a first outlet, and a first outer surface extending therebetween, at least a portion of the first outer surface attached to the base (via a screw) such that the first inlet is positioned toward the upper edge and the left edge of the base; a second micropile sleeve (unlabeled guide located adjacent to and to the right of the anchoring element to which reference character 6 refers in Fig. 8; see guide 3 as shown elsewhere in Fig. 8) comprising a second inlet, a second outlet, and a second outer surface extending therebetween, at least a portion of the second outer surface attached to the base (via a screw) such that the second inlet is positioned toward the upper edge and the right edge of the base; a first micropile (anchoring element 6) positioned within the first micropile sleeve (unlabeled guide) of each of the at least one micropile connection; and a second micropile (6) positioned within the second micropile sleeve (unlabeled guide) of each of the at least one micropile connection (Fig. 8; abstract; last paragraph on page 2 - page 4).  Wojcikowski fails to disclose the first micropile extending from the left edge across the base toward the right edge; and the second micropile extending from the right edge across the base toward the left edge.  Greene teaches a first micropile (anchor bar 3 is functionally equivalent to a micropile) extending from the left edge across the base (bracket plate 5) toward the right edge; and the second micropile (anchor bar 3 is functionally equivalent to a micropile) extending from the right edge across the base (5) toward the left edge (Fig. 1; page 1, col. 1, line 49 - page 1, col. 2, line 36).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Wojcikowski with the first micropile extending from the left edge across the base toward the right edge; and the second micropile extending from the right edge across the base toward the left edge as taught by Greene to increase the strength of the beam support system by having micropiles extend across an entire width of the base.  
Regarding claim 16, Wojcikowski further discloses micropiles (6) connected on multiple sides of a vertical pile (1) (Fig. 8).  Wojcikowski fails to disclose the at least one micropile connection comprises a first micropile connection attached to a first side of the pile and a second micropile connection attached to a second side of the pile.  Greene teaches a first micropile connection (bracket plate 5) attached to a first side of the pile (post 1) (Fig. 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the micropile connection comprising a plate as taught by Greene for the micropile connection comprising a sleeve as disclosed by Wojcikowski such that each of the micropiles on a given side of the pile are attached to a single plate and there is a separate plate on each side of the pile, thereby allowing repair and replacement of the micropile connection and associated micropiles on one side of the vertical pile without the need to remove all of the micropile connections and micropiles.
Regarding claim 17, Wojcikowski further discloses elements of the beam support system comprise structural steel (anchoring elements 6 comprising steel pipes or rods) (page 3).  Wojcikowski in view of Greene fails to explicitly teach the pile comprises structural steel.  Examiner takes the position that it is well known to build piles out of structural steel and it would have been obvious to have modified the pile as disclosed above with the structural steel as taught by Wojcikowski as a design consideration within the skill of the art.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, Wojcikowski further discloses the structural steel (6) comprising circular tubing (circular pipe 6) (Fig. 8; first full paragraph on page 3).
Regarding claim 20, Wojcikowski further discloses micropiles (6) connected on multiple sides of a vertical pile (1) (Fig. 8).  Wojcikowski fails to disclose attaching a first micropile connection to a first side of the pile and a second micropile connection to a second side of the pile.  Greene teaches attaching a first micropile connection (5) to a first side of the pile (1) (Fig. 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above so that the micropile connection comprising a plate as taught by Greene is substituted for the micropile connection comprising a sleeve as disclosed by Wojcikowski such that each of the micropiles on a given side of the pile are attached to a single plate and there is a separate plate on each side of the pile, thereby allowing repair and replacement of the micropile connection and associated micropiles on one side of the vertical pile without the need to remove all of the micropile connections and micropiles.

Claims 27 - 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcikowski et al. in view of Greene and Cusimano.
Regarding claims 27 and 31, Wojcikowski discloses a micropile connection for supporting a vertical pile, comprising: a base (5) comprising an upper edge, a lower edge, a left edge, and a right edge; a first micropile sleeve (unlabeled guide located adjacent to and to the right of the anchoring element to which reference character 6 refers in Fig. 8; see guide 3 as shown elsewhere in Fig. 8) comprising a first inlet, a first outlet, and a first outer surface extending therebetween, at least a portion of the first outer surface attached to the base such that the first inlet is positioned toward the upper edge and the left edge of the base; and a second micropile sleeve (unlabeled guide associated with the anchoring element to which reference character 6 refers in Fig. 8) comprising a second inlet, a second outlet, and a second outer surface extending therebetween, at least a portion of the second outer surface attached to the base such that the second inlet is positioned toward the upper edge and the right edge of the base (Fig. 8; abstract; last paragraph on page 2 - page 4).  Wojcikowski fails to disclose the first micropile sleeve is configured to direct a first micropile inserted into the first inlet from the left edge across the base toward the right edge; wherein the second micropile sleeve is configured to direct a second micropile inserted into the second inlet from the right edge across the base toward the left edge; and further comprising a first wedge attaching the first micropile sleeve to the base and a second wedge attaching the second micropile sleeve to the base; wherein: the first wedge is configured to offset the first inlet from a front surface of the base to provide clearance for driving the first micropile through the first micropile sleeve; and the second wedge is configured to offset the second inlet from the front surface of the base to provide clearance for driving the second micropile through the second micropile sleeve; and an offset of the first inlet from the front surface is different from an offset of the second inlet from the front surface.  Greene teaches a first micropile (anchor bar 3 is functionally equivalent to a micropile) extending from the left edge across the base (bracket plate 5) toward the right edge; and the second micropile (anchor bar 3 is functionally equivalent to a micropile) extending from the right edge across the base (5) toward the left edge; and an offset of the first inlet from the front surface is different from an offset of the second inlet from the front surface (Fig. 1; page 1, col. 1, line 49 - page 1, col. 2, line 36).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first micropile with the first micropile sleeve and the second micropile with the second micropile sleeve as disclosed by Wojcikowski with the first micropile extending from the left edge across the base toward the right edge; and the second micropile extending from the right edge across the base toward the left edge as taught by Greene to increase the strength of the beam support system by having micropiles extend across an entire width of the base.  Greene fails to teach a first wedge attaching the first micropile sleeve to the base and a second wedge attaching the second micropile sleeve to the base; wherein: the first wedge is configured to offset the first inlet from a front surface of the base to provide clearance for driving the first micropile through the first micropile sleeve; and the second wedge is configured to offset the second inlet from the front surface of the base to provide clearance for driving the second micropile through the second micropile sleeve.  Cusimano teaches a first wedge (unlabeled wedge between guide 52 and member 22 on the left side of Fig. 1) attaching the first micropile sleeve (52) to the base (members 22) and a second wedge (unlabeled wedge between guide 52 and member 22 on the right side of Fig. 1) attaching the second micropile sleeve (52) to the base (members 22); wherein: the first wedge is configured to offset the first inlet from a front surface of the base to provide clearance for driving the first micropile through the first micropile sleeve; and the second wedge is configured to offset the second inlet from the front surface of the base to provide clearance for driving the second micropile through the second micropile sleeve (Fig. 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first wedge and the second wedge as taught by Cusimano to maintain the micropiles in a predetermined orientation relative to the base, thereby providing a predetermined amount of structural support and a predetermined distribution of force throughout the micropile connection/vertical pile system.
Regarding claim 28, Wojcikowski further discloses the base (5) comprises at least two apertures (unlabeled apertures through which screws 8 extend) (Fig. 8) for mounting the micropile connection to the vertical pile (1) (last paragraph on page 3 - page 4).
Regarding claim 29, Wojcikowski further discloses the base (5) defines a vertical axis extending between the upper edge and the lower edge, the first micropile sleeve (unlabeled guide) angled relative to the vertical axis to a same degree and in an opposite direction as the second micropile sleeve (unlabeled guide) (Fig. 8).
Allowable Subject Matter
Claims 21 - 25 are allowed.
Claims 9 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
10/31/2022